Charles Stanley, plaintiff in error, was convicted of a violation of the prohibition law, and on October 14, 1911, was *Page 712 
sentenced to serve a term of four months in the county jail and pay a fine of three hundred dollars. From which judgment he appealed by filing in this court on January 16, 1912, his petition in error with case-made. On this 22nd day of March, plaintiff in error filed motion to dismiss said appeal. Which motion is allowed. Wherefore the appeal is dismissed, and the cause remanded forthwith to the county court of Caddo county.